Citation Nr: 0113359	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-41 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a brain 
tumor, to include a seizure disorder.


REPRESENTATION

Appellant represented by:	Debra J. Gottschalk, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from January 1979 to February 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1991 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions, 
requiring VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The VCAA also specifically states that whenever the Secretary 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(b)(3)).  

The Board is cognizant that the veteran's claim was remanded 
in March 1997.  While the Board expresses regret at the 
necessity for a further remand of this matter, the duty to 
assist the veteran has not been met and the evidence of 
record remains insufficient for an informed appellate 
decision regarding the veteran's claimed entitlement to 
service connection for residuals of a brain tumor.  

Specifically, subsequent to the Board's March 1997 remand, 
the veteran identified the availability of additional private 
medical records and provided written authorizations for the 
release of such records.  It appears that some private 
medical records have since been submitted; however, it does 
not appear the RO has requested all of the records identified 
as pertinent by the veteran.  Moreover, the RO does not 
appear to have considered some additionally associated 
records in that the most recent supplemental statement of the 
case does not include listing or discussion of such.  Thus, 
remand to obtain identified private medical records is in 
order.  

Furthermore, the Board recognizes that the RO did, in 
response to the March 1997 remand, request records from the 
Social Security Administration (SSA); however, no response 
was received and no SSA records are currently associated with 
the claims file.  VA's duty to assist includes obtaining SSA 
decisions and supporting medical records pertinent to a VA 
claim.  Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993); 
see Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (pursuant 
to duty to assist, VA must seek to obtain all pertinent 
records, including SSA records, of which it is put on 
notice); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); 
38 C.F.R. § 3.159 (2000).  Under the VCAA, further remand is 
required to assess the availability of SSA records pertinent 
to the veteran.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(3)).  

The Board further notes that pursuant to the Board's March 
1997 remand, the veteran underwent a VA neurologic 
examination in September 2000.  The examiner concluded that 
there was no evidence that the veteran suffered from an 
insidious or early brain tumor during his military service.  
This examination was performed by a physician's assistant, 
rather than a physician with appropriate expertise.  The 
veteran also underwent a VA psychiatric examination in 
October 2000.  This examiner believed that any difficulties 
experienced by the veteran in the military were a 
continuation of his pre-existing problems but could have been 
exacerbated by the brain tumor.  Although the record contains 
private medical statements indicating that the tumor is slow 
growing and would have been present at least 10 years prior 
to its diagnosis in 1991, neither of the VA examiners 
provided an opinion addressing whether it is at least as 
likely as not, based upon the growth rate of the tumor and 
its stage when diagnosed in 1991, that the tumor was present 
during the veteran's military service.  Therefore, the Board 
has not found the examination reports to be adequate for 
adjudication purposes.

Finally, the Board notes that it is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is remanded for the following:

1.  The RO should, in accordance with 
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(c)), 
request records from the physicians and 
facilities the veteran has identified as 
providing treatment for a brain tumor and 
residuals thereof.  The RO should also 
obtain the appropriate release(s) to 
request clinical records, diagnostic 
studies, and/or other available records 
that have not already been associated 
with the claims file from Drs. Wolf and 
Marouk.  

2.  If the RO is unsuccessful in 
obtaining copies of any records 
identified by the veteran, it should so 
inform the veteran and his attorney and 
request them to provide copies of such 
records. 

3.  The RO should again request records 
from the SSA pertinent to the veteran.  A 
response, negative or positive, is 
required.

4.  Then, the RO should arrange for the 
claims folder to be reviewed by a 
physician with expertise in the etiology 
of brain tumors.  Based upon the review 
of the claims folder, the examiner should 
provide opinions with respect to the 
following:

Is at least as likely as not that 
the brain tumor was present in 
service or manifested within one 
year of the veteran's discharge from 
service and if so, did the tumor 
clearly and unmistakably exist prior 
to the veteran's entrance onto 
active duty?  

If the tumor existed prior to the 
veteran's entrance onto active duty, 
is it at least as likely as not that 
the tumor increased in severity 
during the veteran's military 
service and if so was the service 
increase clearly and unmistakably 
due to natural progress?

If the tumor was not present during 
military service or manifested 
within one year thereof, is it at 
least as likely as not that the 
tumor is etiologically related to 
the veteran's military service?
 
The rationale for each opinion expressed 
should also be provided.

5.  The RO should then ensure that the 
above development has been completed and 
should undertake any other actions it 
deems to be required to comply with the 
notice and duty to assist provisions of 
the VCAA.

6.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his attorney should 
be furnished a supplemental statement of 
the case and given an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


